                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JEFFREY L. RUCKEL, #20501,                             )
                                                           )
                    Plaintiff,                             )
                                                           )
    vs.                                                    )         Case No. 19-cv-01149-JPG
                                                           )
    COLLINSVILLE, IL POLICE DEPT.                          )
    and LT. JOHN DOE,                                      )
                                                           )
                    Defendants.                            )

                                      MEMORANDUM & ORDER

GILBERT, District Judge:

          Plaintiff Jeffrey Ruckel, a detainee at Madison County Jail (“Jail”), brings this civil rights

action pursuant to 42 U.S.C. § 1983. (Doc. 1). Plaintiff claims that an unknown officer employed

by the Collinsville Police Department conducted an unlawful search of Plaintiff’s vehicle and

arrested him in connection with Case No. 19-CF-2047.1 (Id. at pp. 1-2). He asserts claims against

the arresting officer (“Lt. John Doe”) and Collinsville Police Department for violations of his rights

under federal and state law. (Id. at p. 2). Plaintiff seeks monetary relief. (Id.).

          The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous or malicious, fails to

state a claim for relief, or requests money damages from an immune defendant must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




1
    Plaintiff provides no other information about this case in the Complaint.

                                                       1
                                          The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1, pp. 1-2): Plaintiff’s

vehicle was searched by an unknown officer (“Lieutenant John Doe”) of the Collinsville Police

Department in a Walmart parking lot on an undisclosed date. (Id.). The search ultimately led to

Plaintiff’s arrest and charges in Case No. 2019-CF-2047. (Id.).

       Plaintiff claims the search of his vehicle and his arrest were unlawful. (Id.). He legally

parked his vehicle in a Walmart parking lot and entered the store. (Id.). While he was away from

the vehicle, Lieutenant Doe ran Plaintiff’s license plate information through the Collinsville Police

Department’s “registry database.” (Id. at p. 1). At the time, the officer was not investigating an

actual or a suspected crime. (Id. at pp. 1-2). He had no warrant and lacked probable cause to

search the vehicle or arrest Plaintiff. (Id.). Lieutenant Doe searched the vehicle and ultimately

arrested Plaintiff for reasons that are not disclosed in the Complaint. (Id.). Lieutenant Doe later

claimed    that   his   conduct    was   consistent     with   Collinsville   Police   Department’s

“normal/standard/occasioned practice.” (Id. at p. 2).

       Plaintiff challenges the search and seizure as being unlawful and in violation of his privacy

rights under the Fourth Amendment. (Id. at pp. 1-2). He also brings Illinois state law claims

against both defendants for false arrest, false imprisonment, and malicious prosecution. (Id.).

       Based on the allegations, the Court finds it convenient to organize the pro se Complaint

into the following enumerated Counts:

       Count 1:         Fourth Amendment claim against Lieutenant Doe for the unlawful search
                        of Plaintiff’s vehicle in the Walmart parking lot without a warrant or
                        probable cause.

       Count 2:         Fourth Amendment claim against Lieutenant Doe for the unlawful
                        arrest/seizure of Plaintiff in the Walmart parking lot without a warrant or
                        probable cause.



                                                 2
       Count 3:        Fourth Amendment claim against Collinsville Police Department for its
                       failure to train officers.

       Count 4:        Illinois state law claims against Defendants for false arrest, false
                       imprisonment, and malicious prosecution of Plaintiff.

Any claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice under Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                             Discussion

                                           Counts 1 and 2

       The Fourth Amendment guards against unreasonable searches and seizures. U.S. Const.

Amend. IV. The reasonableness of a search or a seizure “within the meaning of the Fourth

Amendment depends upon the facts and circumstances of each case.” South Dakota v. Opperman,

428 U.S. 364, 375 (1976). Plaintiff does not adequately describe the facts or circumstances giving

rise to his claims against Lieutenant Doe. Neither the Court nor the parties can evaluate the

reasonableness of the search or seizure—even in broad terms. Plaintiff does not indicate when the

search of his vehicle occurred, where it occurred, what the search revealed, the reason for his arrest,

the nature of the criminal charges against him, or the status of the criminal case at the time he filed

this action. Plaintiff must provide basic information about the search of his vehicle in Count 1 and

the circumstances surrounding his arrest in Count 2 to survive screening. See FED. R. CIV. P. 8.

He cannot rely on conclusory or bald assertions regarding Fourth Amendment violations. Counts

1 and 2 shall be dismissed without prejudice for failure to state a claim against Lieutenant Doe.

                                              Count 3

       The Fourth Amendment claim against the Collinsville Police Department shall also be

dismissed. The police department is not a “person” subject to suit under 42 U.S.C. § 1983.

Plaintiff’s decision to name the police department as a defendant may represent his attempt to hold



                                                  3
a municipality liable for his injuries. See Monell v. Dep’t of Soc. Servs. of New York, 436 U.S.

658, 690, 694 (1978). However, municipal liability under § 1983 arises from the execution of a

government policy or custom that causes a constitutional injury. Id. Plaintiff refers to the

Department’s “failure to train” its officers, but he does not explain what deficiency in training

caused a constitutional deprivation to occur. The allegations state no plausible claim against a

suable defendant and fail to satisfy the Twombly pleading standards. Accordingly, Count 3 shall

be dismissed without prejudice for failure to state a claim upon which relief may be granted. The

Collinsville Police Department shall be dismissed with prejudice from this suit.

                                              Count 4

         This Court has supplemental jurisdiction over Plaintiff’s related state law claims.

However, the Court declines to exercise jurisdiction over the claims at this time, in light of the

dismissal of all federal constitutional claims at screening. See 28 U.S.C. §§ 1367(a), (c)(3) (district

court has discretion to retain jurisdiction over supplemental claims or dismiss them when it

dismisses the claims over which it had original jurisdiction). Accordingly, the state law claims in

Count 4 shall be dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3). This Order does

not preclude Plaintiff from re-pleading these claims in this or any other action in state or federal

court.

                                             Disposition

         IT IS ORDERED that the Complaint (Doc. 1) does not survive screening. COUNTS 1,

2, 3, and 4 are DISMISSED without prejudice for the reasons stated above. The Clerk is

DIRECTED to TERMINATE Defendant COLLINSVILLE, IL POLICE DEPARTMENT as

a party in CM/ECF.

          Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before February

27, 2020. Should Plaintiff fail to file his First Amended Complaint within the allotted time or
                                                  4
consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. CIV. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count

as a “strike” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 19-cv-01149-JPG). To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Court generally will not accept piecemeal amendments to the

original Complaint. The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider along with

it. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 1/30/2020



                                                5
    s/J. Phil Gilbert
    J. PHIL GILBERT
    United States District Judge




6
